DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In The Claims
Claims 7-10 have been modified to depend from claim 6.

Reasons for the Above Changes
The above changes to the claims were necessary to overcome dependency issues in the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guofu et al (CN105375907A).
Regarding claim 1, Guofu discloses a PWM waveform generation device, comprising:
a time-division multiplexing module for receiving a first preprocessing signal and a second preprocessing signal [paragraphs 28-35]
performing a first time-division processing on the first preprocessing signal to obtain a first time-division signal [paragraphs 28-35]
performing a second time-division processing on the second preprocessing signal to obtain a second time-division signal according to a preset strategy [paragraphs 28-35]
performing multiplexing processing on the first time-division signal and the second time-division signal to obtain a PWM output signal [paragraphs 28-35]
Guofu does not explicitly disclose wherein an output frequency of the PWM output signal is a default standard clock frequency.


Regarding claim 2, Guofu, as applied to claim 1, discloses wherein the time-division multiplexing module is configured to receive the first preprocessing signal output by a first system clock source, and the second preprocessing signal output by a second system clock source [paragraphs 28-35].

Regarding claim 3, Guofu, as applied to claim 1, does not explicitly disclose
wherein the time-division multiplexing module performs the multiplexing processing by using the following formula: (see claim 3 of instant application for formula)
wherein fout represents a cycle length of a waveform corresponding to the output signal; f1 represents a cycle length of a waveform corresponding to the first time-division signal; and f2 represents a cycle length of a waveform corresponding to the second time-division signal
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the formula of Guofu [see paragraphs 28-35] by replacing duty cycle with frequency as a matter of simple design-

Regarding claim 4, Guofu, as applied to claim 1, does not explicitly disclose
wherein the time-division multiplexing module performs the first time-division processing, the second time-division processing and the multiplexing processing by using the following formula: (see claim 4 of instant application for formula)
wherein f represents a cycle length of a waveform corresponding to the output signal; fi represents a cycle length of a waveform corresponding to the first time-division signal; and f2 represents a cycle length of a waveform corresponding to the second time-division signal; and x represents the cycle number of a waveform corresponding to the first time-division signal; y represents the cycle number of a waveform corresponding to the second time-division signal
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the formula of Guofu [see paragraphs 28-35] by replacing duty cycle with frequency as a matter of simple design-choice, since it was well-known in the art that duty cycle and frequency are proportional and would have been a matter of simple substitution of one known element for another to obtain predictable results.

Regarding claim 5, Guofu, as applied to claim 1, does not explicitly disclose wherein the preset strategy is to obtain the PWM output signal by adjusting the cycle length and the 

Regarding claim 6, Guofu discloses a method for generation of a PWM waveform, comprising:
a time-division multiplexing module receiving a first preprocessing signal and a second preprocessing signal output by two system clock sources [paragraphs 28-35]
performing a first time-division processing on the first preprocessing signal to obtain a first time-division signal [paragraphs 28-35]
performing a second time-division processing on the second preprocessing signal to obtain a second time-division signal according to a preset strategy [paragraphs 28-35]
performing multiplexing processing on the first time-division signal and the second time-division signal to obtain a PWM output signal [paragraphs 28-35]
Guofu does not explicitly disclose wherein an output frequency of the PWM output signal is a default standard clock frequency.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Guofu by using a default standard clock frequency as a matter of simple design-choice, since it was well-known in the art to use a PWM waveform with a default standard clock frequency and 

Regarding claim 7, Guofu, as applied to claim 6, discloses wherein the time-division multiplexing module is configured to receive the first preprocessing signal output by a first system clock source, and the second preprocessing signal output by a second system clock source [paragraphs 28-35].

Regarding claim 8, Guofu, as applied to claim 6, does not explicitly disclose
wherein the time-division multiplexing module performs the multiplexing processing by using the following formula: (see claim 3 of instant application for formula)
wherein fout represents a cycle length of a waveform corresponding to the output signal; f1 represents a cycle length of a waveform corresponding to the first time-division signal; and f2 represents a cycle length of a waveform corresponding to the second time-division signal
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the formula of Guofu [see paragraphs 28-35] by replacing duty cycle with frequency as a matter of simple design-choice, since it was well-known in the art that duty cycle and frequency are proportional and would have been a matter of simple substitution of one known element for another to obtain predictable results. 


wherein the time-division multiplexing module performs the first time-division processing, the second time-division processing and the multiplexing processing by using the following formula: (see claim 4 of instant application for formula)
wherein f represents a cycle length of a waveform corresponding to the output signal; fi represents a cycle length of a waveform corresponding to the first time-division signal; and f2 represents a cycle length of a waveform corresponding to the second time-division signal; and x represents the cycle number of a waveform corresponding to the first time-division signal; y represents the cycle number of a waveform corresponding to the second time-division signal
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the formula of Guofu [see paragraphs 28-35] by replacing duty cycle with frequency as a matter of simple design-choice, since it was well-known in the art that duty cycle and frequency are proportional and would have been a matter of simple substitution of one known element for another to obtain predictable results.

Regarding claim 10, Guofu, as applied to claim 6, does not explicitly disclose wherein the preset strategy is to obtain the PWM output signal by adjusting the cycle length and the cycle number of the waveform corresponding to the first time-division signal, and the cycle length and the cycle number of the waveform corresponding to the second time-division signal, respectively [paragraphs 28-35].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tomi S Skibinski whose telephone number is (571)270-7581. The examiner can normally be reached Mon. - Fri. 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOMI SKIBINSKI/Primary Examiner, Art Unit 2842